      Case 2:18-cv-02391-DDC-KGG Document 22 Filed 03/08/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

M.D., a minor,                                 )
by and through her natural mother,             )
CHANITA FULSON                                 )
                                               )       Case No. 2:18-cv-02391-DDC-KGG
       Plaintiff,                              )
                                               )
       v.                                      )
                                               )
NPC QUALITY BURGERS, INC.                      )
                                               )
       Defendant.                              )

            JOINT MOTION FOR APPROVAL OF MINOR’S SETTLEMENT

       COMES NOW Plaintiff, M.D., a minor, by and through her natural mother Chanita Fulson

and Defendant NPC Quality Burgers, Inc., and move this Court to approve the proposed settlement

in this matter. In support of this motion, the parties state as follows:

       1.      The parties conducted a mediation on February 26, 2019 and reached a proposed

settlement pending Court approval.

       2.      Plaintiff, M.D. is a minor (17 years old) born September 11, 2001. Her natural

mother is Chanita Fulson and both are residents of Kansas.

       3.      Defendant NPC Quality Burgers, Inc., is a Kansas corporation who owns and

operates the Wendy’s restaurant in Kansas City, Kansas, where the alleged incidents described in

the Complaint took place.

       4.      Jurisdiction is proper in this Court as this case arises under Title VII of the Civil

Rights Act, as amended, 42 U.S.C. §2000e, et seq., (Title VII).

       5.      Venue is proper in this Court under 28 U.S.C. § 1391 in that the employment

practices hereinafter alleged to be unlawful were committed in this judicial district.




                                                   1
       Case 2:18-cv-02391-DDC-KGG Document 22 Filed 03/08/19 Page 2 of 3




        6.      Plaintiff alleges she was subjected to sex discrimination and sexual harassment in

violation of Title VII, 42 U.S.C. § 2000e-2, and unlawful retaliation in violation of Title VII, 42

U.S.C. § 2000e-3 by Defendant.

        7.      Defendant has denied these allegations, however, the parties have reached a

proposed settlement and request the Court approve the settlement.

        8.      The parties agree to waive a jury trial and submit the proposed settlement to the

Court for determination and approval.

        10.     The parties, due to the age of the Minor Plaintiff and the allegations, have agreed

to keep the terms of the settlement confidential.

        11.     Pursuant to K.S.A. 59-3055(a) the parties propose that the settlement proceeds

which are due to the Minor Plaintiff will be placed in a restricted account, not accessible to the

Minor Plaintiff until such time as she reaches age 18, on September 11, 2019.

        12.     The parties believe that the total settlement amount is sufficient consideration for

the release of all claims raised in this matter.

        13.     The parties believe that this settlement is fair and in the best interest of the Minor

Plaintiff.

        14.     The parties will submit the terms and details of the settlement, including the

amounts to be paid to the Minor Plaintiff and to counsel for Plaintiff as attorney fees, to the Court

for its review independent of this Motion. The parties will request that the settlement documents

be filed under seal due to the circumstances of the case. The parties will also request a hearing for

the Court to review the settlement details and hear evidence on this matter.

        WHEREFORE the parties, respectfully request this Court to approve the settlement as

proposed herein.



                                                    2
     Case 2:18-cv-02391-DDC-KGG Document 22 Filed 03/08/19 Page 3 of 3




THORNBERRY BROWN, LLC

By:    /s/ Randall W. Brown
Randall W. Brown            KS# 17905
randy@thornberrybrown.com
Stephen C. Thornberry       KS# 17494
steve@thornberrybrown.com
4550 Main Street, Suite 205
Kansas City, Missouri 64111
(816) 531-8383 telephone
(816) 531-8385 facsimile
ATTORNEYS FOR PLAINTIFF



OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

By:    /s/ Thomas L. Henderson
Thomas L. Henderson, TN # 11526 – admitted pro hac vice
Yasmin A. Mohammad, TN # 29970 - admitted pro hac vice
6410 Poplar Avenue, Suite 300
Memphis, TN 38119
(901) 767-6160
(901) 767-7411 (Facsimile)
thomas.henderson@ogletree.com
yasmin.mohammad@ogletree.com

Elizabeth E. Tobin, KS #21494
4520 Main Street, Suite 400
Kansas City, MO 64108
(816) 471-1301
(816) 471-1303 (Facsimile)
elizabeth.tobin@ogletree.com
ATTORNEYS FOR DEFENDANT




                                           3
